Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7-9,41-45, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraud (US Pub No 2010/0044378).
With respect to claim 1, Giraud shows a container apparatus comprising: a body (20) having a base, a sidewall extending from the base, and a member (27), the body (20) defining an interior comprising a product space (22) configured for housing at least one product, the body (20) further having an opening leading to the interior, the member (27) being disposed opposite the base and extending from the sidewall away from the interior; and a lid (38) configured to be attached to the sidewall via a first hinge (50), the lid (38) comprising a cover portion (46) structured to cover the opening, a protrusion (51a) extending outwardly from the cover portion (46), and a component (44) connected to the cover portion (46), the lid (38) being structured to move between a FIRST postion (fully closed) corresponding to the cover portion (46) covering the opening, and a SECOND postion (fully open) wherein the cover portion (46) does not cover the opening, wherein, when the lid (38) is in the FIRST postion (fully closed), the protrusion (51a) engages the member (27) in order to maintain the lid (38) in the FIRST postion (fully closed), and wherein, when the lid (38) moves from the FIRST postion (fully closed) toward the SECOND postion (fully open), the component (44) moves into engagement with the member (27) in order to disengage the protrusion (51a) from the member (27).  
With respect to claim 2, Giraud shows wherein the lid (38) further comprises a second hinge (62) for connecting the component (44) to the cover portion (46).  
With respect to claim 3, Giraud shows wherein the container apparatus is a unitary element made from a single piece of material (see drawings).
	With respect to claim 7, Giraud shows wherein the component (44) comprises a first portion (back portion of 44) and a second portion (front portion of 44,side with 42); wherein the first portion is connected to the cover portion (46); wherein, when the lid (38) is in the FIRST postion (fully closed), the second portion is disposed proximate the first hinge (50); and wherein, when the lid (38) is in the FIRST postion (fully closed), the second portion extends from the first portion away from the base. 
With respect to claim 8, Giraud shows wherein the first hinge (50) is disposed opposite the member (27); wherein, when the lid (38) moves from the FIRST postion (fully closed) toward the SECOND postion (fully open), the second portion of the component (44) moves into engagement with the member (27) in order to disengage the protrusion (51a) from the member (27).  
With respect to claim 9, Giraud shows wherein the first portion (back of 44) is pivotably connected to the cover portion (46) by a second hinge (62).  
	With respect to claim 41, Giraud shows a body (20) having a base, a sidewall extending from the base, and a member (27), the body (20) defining an interior comprising a product space (22) configured for housing at least one product, the body (20) further having an opening (open top of body) leading to the interior, the member (27) being disposed opposite the base and extending from the sidewall away from the interior; and a lid (38) configured to be attached to the sidewall via a first hinge (50), the lid (38) comprising a cover portion (46) structured to cover the opening, a protrusion (51a) extending outwardly from the cover portion (46), and a component (44) connected to the cover portion (46), a second hinge (62) connecting the component (44) to the cover portion (46), the lid (38) being structured to move between a FIRST postion (fully closed) corresponding to the cover portion (46) covering the opening, and a SECOND postion (fully open) wherein the cover portion (46) does not cover the opening, the cover portion (46) having thru hole, wherein, when the lid (38) moves from the FIRST postion (fully closed) toward the SECOND postion (fully open), the component (44) extends through the thru hole in order to move into engagement with the member (27). 
	With respect to claim 42, Giraud shows wherein, when the lid (38) is in the FIRST postion (fully closed), the protrusion (51a) engages the member (27) in order to maintain the lid (38) in the FIRST postion (fully closed), and wherein, when the lid (38) moves from the FIRST postion (fully closed) toward the SECOND postion (fully open), the component (44) moves into engagement with the member (27) in order to disengage the protrusion (51a) from the member (27).  
With respect to claim 43, Giraud shows wherein the component (44) comprises a first portion (back of 44) and a second portion (front portion of 44, with element 42); wherein the first portion is connected to the cover portion (46); wherein, when the lid (38) is in the FIRST postion (fully closed), the second portion is disposed proximate the first hinge (50); and wherein, when the lid (38) is in the FIRST postion (fully closed), the second portion extends from the first portion away from the base.  
With respect to claim 44, Giraud shows wherein the first hinge (50) is disposed opposite the member (27); wherein, when the lid (38) moves from the FIRST postion (fully closed) toward the SECOND postion (fully open), the second portion of the component (44) moves into engagement with the member (27) in order to disengage the protrusion (51a) from the member (27).  
With respect to claim 45, Giraud shows wherein the first portion is pivotably connected to the cover portion (46) by a second hinge (62).   

Allowable Subject Matter

Claims 4-6,40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/05/22, have been fully considered but they are not persuasive. 
In response to applicant’s argument that “ the thicker section 51A does not engage the flange 27 at all, and thus it needs not be "disengage[d]" from the flange 27 when the container 20 is opened. Nor does the first portion move into engagement with the flange 27 when closing the container 20. 
Giraud is clear that the thicker section 51A is "attached to the tubular skirt 34 [of the solid base 32 of the cap 20] and 51B is attached to the container, optionally to the flange 27." 
Id., 1 [0030]. As such, the thicker section 51A of Giraud remains unengaged with the flange 27 regardless of whether the cap 30 (including the base 32 and the overlay 38) or the overlay 38 of 
Giraud is closed or open as shown in FIGs. 1 B and 3B-C. Accordingly, the thicker section 51A does not "engage" the flange 27 (which is a part of the container 20) when the container 20 is closed and does not become "disengaged I" from the flange 27 when the container 20 is opened as recited in claims 1 and 41. 
Further, the first portion 44 of the overlay 38 of Giraud does not move into engagement with the flange 27 at all when opening the container 20, as recited in previously-presented claims l and 41. Rather, the first portion 44 of Giraud remains apart from the flange 27 as the overlay 38 or the cap 30 as a whole opens “
	
	Applicant has supplied a specific definition in paragraph 12 of the current application.  (copied below)
	As employed herein, the statement that two or more parts or components "engage" one another shall mean that the parts exert a force against one another either directly or through one or more intermediate parts or components.

	The claims language : a protrusion (51a) extending outwardly from the cover portion (46), and a component (44) connected to the cover portion (46), the lid (38) being structured to move between a FIRST postion (fully closed) corresponding to the cover portion (46) covering the opening, and a SECOND postion (fully open) wherein the cover portion (46) does not cover the opening, wherein, when the lid (38) is in the FIRST postion (fully closed), the protrusion (51a) engages the member (27) in order to maintain the lid (38) in the FIRST postion (fully closed), and wherein, when the lid (38) moves from the FIRST postion (fully closed) toward the SECOND postion (fully open), the component (44) moves into engagement with the member (27) in order to disengage the protrusion (51a) from the member (27).  

	In the locked or closed state the flange is locked through the connection of the lid to the container.  This locked force must be overcome to open the container and after the container is opened, the components no longer exert the force to the components meeting the second required disengaged state, when the container is open and the components are not longer forced shut.  The terms apart and together do not apply to any of the definition of “engage” only requires as applicant defines “a force against one another” they are not require to contact each other as applicant argues.    
	Below is a dictionary definition to further represent how broad the term -engage- is:

    PNG
    media_image1.png
    490
    636
    media_image1.png
    Greyscale






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736